 OLD LINE LIFE INSURANCE COMPANY OF AMERICA499,OLD LINE LIFE INSURANCE COMPANY OF AMERICAandASSOCIATEn.UNIONS OF AMERICA,INSURANCE EMPLOYEESLOCAL65.Case No-13-CA-608.September27, 1951Decision and OrderOn April 23, 1951, Trial Examiner C. W. Whittemore issued his-Intermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor-practices and recommending that they cease and desist therefrom and_take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed-exceptions to the Intermediate Report and a supporting brief.,The Board has reviewed the rulings of the Trial Examiner made at.the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the-case, and hereby adopts the findings, conclusions, and recommendations-of the Trial Examiner only insofar as they are consistent with ourdecision.21.The Trial Examiner found that the Respondent, in violation ofSection 8 (a) (5) and (1) of the Act, refused to bargain in good faithwith the Union respecting a job evaluation plan, the revision of anexisting pension plan, the modification of expiring contractual pro-visions concerning promotions, job vacancies, and seniority, and the.furnishing of certain wage information.We do not agree.The facts giving rise to the charges herein are substantially undis-puted and are briefly these : Since about 1946 the Respondent recog-nized the Union as the exclusive bargaining representative of its officeemployees pursuant to successive contracts.In accordance with theterms of their last agreement which was about to expire, the Unionserved notice on the Respondent on February 28, 1950, that it desired to.amend the agreement, proposing for consideration, among other things,union security, a wage increase, a job evaluation program, a new pro-motion, transfer, and job vacancy policy, vacations, and a revisedpension plan.Nine bargaining sessions were thereafter held at whichAs the record,exceptions,and briefadequately present theissues and positions of theparties, the Respondent's request for oral argument is deniedFollowing the issuance of the Intermediate Report herein the Respondentmoved toreopen the record to receive in evidence the Respondent'sminutes of the prestrike bar-gaining sessions to refute some of the Trial Examiner's findings.The record shows thatthe Respondent'sVice-President Moore was permitted to use these minutes whiletestifyingto refreshhis recollection.For this reason and because the minutes were not newly-discovered evidence,the General Counsel opposes the motion.As the pFo$ered evidence is cumulative and was available at the-time of the hearing,we find no valid reason to receive it.We shall therefore deny the motion.2We find no basis for the Respondent's charges of bias and prejudice against the Trial!Examiner96 NLRB No. 66. ,500DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese,as well as other,matters were fully discussed.No agreementhaving been reached,the Union called a strike on June 26, 1950.Ex-,cept in the four respects mentioned above, it is not contended that theRespondent otherwise failed in its bargaining obligations.In finding bad-faith bargaining concerning a job evaluation plan,the Trial Examiner seems to rely primarily on the fact that the Re-spondent did not fulfill its contractual obligation to draft a"clearcut,definition of the,work requirements of the several classifications" andto submit the completed plan to the Union for consideration.How-,ever,the mere failure to perform a contractual commitment is notnecessarily an unlawful refusal to bargain.It is only where such an'omission is motivated by a desire to delay or prevent bargaining on thematterin question that a bad-faith finding maybe made.We are unable to draw such an inference from the facts in this case.The record simply discloses that when the subject of job evaluationwas brought up during the negotiations the Respondent explained whythe plan was not ready yet. It told the Union that after spending muchtime exploring a number of plans, it finally selected one, and that itwas then obtaining job descriptions from employees which would haveto be checked by their supervisors.The Respondent also informed theUnion that the task was time consuming3and that as soon as,the plan-was completed it would present it to the Union for consideration.There is no evidencethatthe Respondent at any time refused to bar-gain with the Union concerning a job evaluation plan; nor is there anyevidence that the Union proposed one of its own. In these circum-stances,we are not persuadedthat therecord establishes a refusal tobargain on this subject.With respect to the Union's proposed revision of the pension plan,4-we find at most an honest disagreement after full discussion of thematter.As indicated in the Intermediate Report, the Union proposedto amend the pension plan so as to provide for vested rights and unibnrepresentation on the benefits committee which administered the plan.'The Respondent,however, declined to make any changes in the plan atthat time,stating that it preferred to wait until the disposition ofcertain social security legislation which was then pending in Congress.6In our opinion,the Respondent's refusal to accept the Union's pro-posed revisions after full and open discussion does not demonstrate adisregard of its statutory obligation.The Act does not compel either3 There is no evidence that the Union made any inquiries of the Respondent concerningthe latter's delay in presenting a job evaluation plan during the contractual term untilshortly before formal negotiations were opened.4The pension plan was instituted in 1945 before the Union became the bargainingrepresentative of the Respondent's office employees."Under the existing plan, the Respondent appointed an employee representative on thecommittee.6According to the undisputed testimony of the Respondent'sVice-President Moore, heexplained to the Union how the benefits provided in the pending social security legislationwould affect the employees'rights under the pension plan. OLD LINE LIFEINSURANCE COMPANY OF AMERICA501partyto agree tothe other's proposal.It only requires the parties toconfer ingood faith.The evidence does not reveal that the Respond-ent did otherwise.Significantly, the Respondent at all times recog-nized that a pension plan was a bargainable matter 7 and, indeed,promptly agreed to incorporate the plan into a contract when theUnion requested it for the first time at their meeting of July 11, 1950.8We also disagree with the Trial Examiner's finding that the Re-spondent negotiated in bad faith concerning promotions, the fillingof job vacancies, and seniority.9The'Union proposed to amend theprovisionin the then-expiring contract which authorized the Respond-ent to make unilateral promotions. This provision stated that in mak-ing promotions "length of service shall be determinative only whenability, qualifications, and experience are relatively equal.The Com-pany shall be the judge of ability, qualifications, and experience ofall employees." Specifically, the Union asked in its February 28 letterfor ajob-posting procedure so that the Union may "have the op-portunity to bid on such jobs before they are offered to outside em-ployees or to employees with lesser seniority in the department orCompany."The Union also proposed to amend the agreement "toprovide a clear-cut definition and expression of adequate seniorityprovisions and the application of seniority provisions to promotions,transfers" etc.During the negotiations the Union insisted that theRespondent adopt a promotional policy based on seniority and pro-viding for the settlement of disputes resulting from the, applicationof this policy through grievance and arbitration procedures.TheRespondent refused to accede to these demands and offered instead tocontinue the existing contractual provisions.Unlike the Trial Examiner, we are unable to find on this recordthat the Respondent's refusal'to change the existing contractual prac-tices was actuated by bad faith, especially since the Union itself wasequally adamant in its demand.Moreover, as the Act only requiresan employer in good faith to negotiate contemplated promotions andthe Union demanded greater rights, including the arbitration of dis-puted cases, the Respondent's rejection of the Union's demands canhardly be regarded as a reflection on its attitude toward the bargain-ing process.Notwithstanding the Respondent's good faith, the question re-'Cf.Tide Water Associated Oil Company,85 NLRB 1096.8 In finding bad-faith bargaining with respect to revision of the pension plan, the TrialExaminer relied on the fact that shortly after the commencement of the strike, theRespondent retreated from its former position and agreed to incorporate the plan into thecontract and to grant the Union one representative on the benefits committeeHowever,the record shows -that the Respondent never retreated from its opposition to changing theplan at that time ; that the Union's proposal to incorporate the plan into the contract wasmade for the first timeafterthe strike was called and that the Respondent promptlyacceded thereto;and that the Respondent never agreed to the Union's selection of anemployee representative.These natters were considered together by the parties.974176-52-vol. 96-33 502DECISIONS OF NATIONAL LABOR, RELATIONS BOARDmains whether its position on the subject of promotions neverthelessviolated Section 8 (a) (5) as a matter of law. It is well settled thatan employer does not perform his bargaining obligation if he ada-mantly insists on reserving to himself the right to take unilateral ac-tion with respect to matters affecting wages, hours, or other conditionsof employment as to-preclude agreement thereon.10However, he isnot thereby prevented from offering such a proposal as a basis of dis-cussion."Here, the Respondent offered to continue existing contrac-tual provisions as a counterproposal and it appears that it was not somuch the Respondent's counterproposal as the Union's uncomprom-ising insistence on the adoption of a promotional policy that pre-vented agreement. Indeed, although during the strike the Respondentreceded from its earlier position and, in conformity with its statutoryobligation, offered to discuss in advance contemplated promotions butwithout arbitration of differences, the Union refused to go along be-cause, as International Representative McKinnon testified, the Re-spondent would thereby retain "the right to make the final determina-tion" and "deviations from seniority" could not be taken up throughthe grievance and arbitration procedures. In these circumstances, wefind that the Respondent did not fail in its bargaining obligation withrespect to promotions and related matters.Finally, we find that the Respondent did not violate ,the Act byrefusing to furnish the Union with certain requested wage data withina reasonable time before the strike.-The uncontradicted evidenceshows that at the fifth bargaining meeting on May 9, 1950, the Unionfor the first time asked the Respondent for a current list of employees,their hiring dates, initial salaries, classifications, and any merit in-creases or promotions received.The Respondent declined to supplythis information for the stated reason that it had been following thepractice of furnishing the Union with substantially the same informa-tion on a monthly basis 13 In reply to the Union's expressed belief thatthe data in its possession was not accurate or complete, the Respondentoffered to check it against its own records.The Union, however,turned down this offer.The Board has held that an employer is not required to furnish10Alabama Marble Company,83 NLRB 1047.11Alabama Marble Company, supra.12The Trial Examiner apparently would not have found a violation in this respect absenthis other findings.He observed that "this unreasonable delay," when considered in thelight of the Respondent's other conduct,"possesses a significance which perhaps wouldbe lacking if it stood alone."18A similar demand was made by the Union at a preliminary meeting held on February8, 1950,which preceded the Union's request to reopen the contract.The Respondent alsodenied this demand for the same reason.According to Vice-President Moore's undisputedtestimony,he pointed out to the Union at that time that during the 1949 contract nego-tiations the Union had also asked for similar information, although the Respondent hadpreviously supplied it, and that during those negotiations,the Respondent neverthelessgave the Union a complete list of employees with pertinent information"so that we willnot have to be burdened later on" to prepare another list. OLD LINE LIFE INSURANCE COMPANY OF AMERICA503,information in the exact form requested by the bargaining representa-tive."It is sufficient if the information is made available in a mannernot so burdensome or time-consuming as to' impede the process ofbargaining." 14As the Respondent had previously given the Unionsubstantially the same information as it requested during the negoti-ations, and offered to verify its accuracy, we find that the Respondentfulfilled its statutory obligation in this respect 18In sum, we find, contrary to the Trial Examiner, that the Respondentdid not fail to bargain in good faith before the strike.2.The complaint also alleges that the Respondent unlawfully re-fused to bargain in good faith during the strike with respect to theabove-mentioned matters as well as merit increases and the furnishingof merit rating review data.Because he found an unlawful refusalto bargain before the strike and a resultant unfair labor practice:strike, the Trial Examiner considered it unnecessary to make any-findings concerning the negotiations during the strike.We have carefully examined the evidence and find that it does notsustain these allegations of the complaint.The record shows thatthe negotiations, which were resumed during the strike at the Union'srequest, covered substantially the same grounds that were covered inthe prestrike negotiations and the Union's new demands.We findno evidence that the Respondent approached the bargaining table otherthan with a sincere desire to reach an agreement. It fully discussedwith the Union the status of the job evaluation program and offeredto obtain outside assistance to help complete the job and thereafter tonegotiate differences; it agreed to the Union's new proposal to incorpo-rate the pension plan into a contract; it modified its earlier positionand agreed to discuss in advance with the Union contemplated pro-motions and offered a similar proposal with respect to merit increases;it furnished the Union with wage data some of which it had previouslygiven to the Union and offered to make available to the Union meritrating review data.16In view of the foregoing facts we find that, whatever the reason forthe parties' inability to reach agreement during the strike, it was notbad-faith bargaining on the Respondent's part.After negotiations stalemated on August 2, 1950, the Union onSeptember 27 requested resumption of negotiations. In reply, theRespondent notified the Union on October 6 that it declined to recognize14The Cincinnati Steel Castings Company,86 NLRB 592, 59315Two days after the strike began the Union apparently modified its request for infor-mation by asking for a "list of all nonsupervisory employees together with the monthlysalary of each such employees as of May 1, 1950."This date was later changed to July 5to include information concerning strike replacements.The Respondent furniah-d theinformation except for strike replacement data.SeeOklahoma Rendering Company, 75NLRB 1112.19 There is a conflict of testimony not resolved by the Trial Examiner as to whether thedata related to past as well as future merit increases.In the circumstances of this case,we find it unnecessary to resolve the conflict. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union because it no longer represented a majority of its employeesas a result of strike replacements, resignations, and the fact that anumber of employees remained at work during the strike. No evidencewas adduced at the hearing to show that the Union in fact retained itsmajority status.The record discloses however that the bargainingunit contained approximately 75 employees, of whom about 61 or 65were members; about 61 employees went on strike which, as we findbelow, was economic in character; and at the time of the Respondent'sdenial of recognition approximately 46 new employees had been hiredto replace the strikers.The Union also admitted that a number ofstrikers did not intend to return. In the light of these changed cir-cumstances and the Respondent's earlier good-faith bargaining de-scribed above, we find that the Respondent had reasonable grounds forbelieving that the Union had lost its majority status and that thereforethe Respondent was warranted in declining to reopen negotiations."Accordingly, we shall also dismiss the allegations of the complaintthat the Respondent refused to bargain with the Union during thestrike, in violation of Section 8 (a) (5) and (1) of the Act.3.The Trial Examiner found that the strike was caused and pro-longed by the Respondent's unlawful refusal to bargain and that con-sequently the strikers were entitled to reinstatement upon uncondi-tional application whether or not they had been permanently replacedin the meantime.He therefore concluded that the Respondent's denialof reinstatement to certain named strikers who unconditionally soughtto return to work was discriminatory within the meaning of Section3 (a) (3) and (1) of the Act.As we have found, contrary to the Trial Examiner, no unlawful re-fusal to bargain, the resultant strike was economic in character.TheRespondent, therefore, was privileged to replace the strikers per-manently in order to conduct its business.No contention is made thatthe strikers were denied reinstatement to available positions or wereotherwise discriminated against.We accordingly find that-the Re-spondent did not discriminate against the strikers in violation of Sec-tion 8 (a) (3) and (1) of the Act.Having found that the Respondent has not engaged in any unfairlabor practices, we shall dismiss the complaint in its entirety.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor17Members HoustonandMurdockwish to note that this case is distinguishable fromCelanese Corporation of America,95 NLRB 664, in which they dissented in part.Unlikehere, theCelanesecase involved a Board certificate giving rise to a rebuttable presumptionof continuing majority which they believed was not rebutted by the evidence.Further-more, unlike the present case, the Respondent in theCelanesecase did not raise the ques-tionof majoritystatus in good faith. OLD LINE LIFEINSURANCE COMPANY OF AMERICA505Relations Board hereby orders that the complaint against the Respond-ent, Old Line Life Insurance Company of America, Milwaukee, Wis-consin, be, and it hereby is, dismissed..CHAIRMAN HERZOG and MEMBER STYLES took no part in the consider-ation of the above Decision and Order.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Associated Unions of America, Insurance EmployeesLocal 65, herein called the Union, the General Counsel of the National LaborRelations Board, herein respectively called General Counsel and the Board, bythe Regional Director for the Thirteenth Region (Chicago, Illinois), issued hiscomplaint dated February 1, 1951, against Old Line Life Insurance Company ofAmerica,hereincalled the Respondent,allegingthat the Respondenthad engagedin andwas engaging in unfair labor practices affecting commerce within themeaning ofSection 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charges were duly served upon the Respondent; copies of the comTplaint and notice of hearing were duly served upon the Respondent and theUnion.With respect to unfair labor practices the complaint as amended during thehearing alleges, in substance, that the Respondent (1) from about March 22, 1950,has refused to bargain collectively with the Union as the exclusive representa-tive of all employees in an appropriate unit; (2) by said refusal to bargain causedits employees to strike in June 1950; (3) by continuouslyrefusing to bargainprolonged the strike; (4) on or about December 1, 1950, refused to reinstatecertain named strikers,' although an unconditionalofferto return to work hadbeen made by them; and (5) by such conduct interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of theAct.Thereafter the Respondent duly filed an answer in which it denied having en-gaged in the alleged unfair labor practices and in which it set forth certainaffirmativeallegations.Pursuantto noticea hearingwas held in Milwaukee, Wisconsin,on February20, 21,22, and23, 1951, before the undersigned duly designated TrialExaminer.All parties were represented at and participated in the hearing where full op-portunity to be heard,to examineand cross-examine witnesses, and to introduceevidencebearingon the issueswas affordedthem.At the conclusion of thehearinga joint motion to conform the pleadings to the evidencein minor varia-tionswas granted.The parties waived the opportunity to argue orally upon therecord.Following the hearing briefs have been received from General Counseland the Respondent.Sincethe close of the hearing two motions have been re-1 Allegedas having been at all times refused reinstatement to the same or substantially,equivalentpositions:JosephCerniglia,Geraldine Duffy,OliverFoeckler,Emily Grabowski,Lu EllaHolmer, Lorraine Kraemer,Ruth Laack,EugeneParry,June Lueck,RosemaryPothoar, Dolores Revolinski, Unita J. Rogers, Audrey Rude, Dolores Schubert,JoanneStewart, Gloriette Stich,Irene Vajarsky,Theresa Janikowski, and MayvisLee.Allegedas having been denied reinstatement from December 1 to December 6, 1950, or at varioustimes thereafter:Jane Paulson,Lois Rehberg,PatriciaWren, JoyceWinkelmann, DonnaRaduenz, Patricia Bartsch, Shirley Beck,Virginia Behling, Margret Facile,ShirleyMine,LoisMeyer,and Virginia Raduenz. 0DECISIONS OF- NATIONAL LABOR RELATIONS BOARD506ceived from General Counsel.On April 4, 1951, the Trial Examiner overruledthe Respondent's objection to General Counsel's motion to reopen the record toreceive in evidence a certain court record, not available at the time of the hearing,and an order was issued to make the document a part of the record. GeneralCounsel's motion, dated March 23, is hereby granted, and the official transcript ishereby ordered corrected in the following respect : At page 201, line 12, substitutethe name "Mrs. Lois Rehberg" for "Lois Meyer."Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOld Line Life Insurance Company of America is a Wisconsin corporation,having its home office and principal place of business in Milwaukee, Wisconsin.It is engaged in the soliciting and issuing of life, accident, health, and hospitalinsurance policies, and in the investment of funds in real estate and othersecurities inWisconsin, Ohio, Minnesota, Michigan, Illinois, and Iowa.TheRespondent's operations require constant employment of interstate communica-tions and transportation facilities.,During the calendar year 1949 the Respondent received premiums on policiesvalued at about 5 million dollars, of which dollar volume more than 1 milliondollars was received from premiums on policies sold outside the State of Wis-consin.During the same period the Respondent paid out claims on policiesvalued at about $1,465,352, of which more than 25 percent was paid to bene-ficiaries outside the State of Wisconsin.The Respondent concedes that it is engaged in commerce within the meaning.of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Background events and issuesCollective bargaining agreements between the Respondent and Union werefirst executed in May 1947.The latest agreement covered a period from May1, 1949, to April 30, 1950.By letter of February 28, 1950, the Union notified the Respondent of its de-sire to negotiate certain amendments to the existing contract.The partiesthereafter met on March 22, April 5, 14, and 26, May 9 and 16, June 5, 8, and19, July 5 and 11, and August 2.A strike began on June 26. On November 28 the Union informed the Re-spondent, by letter, that the strike was terminated and on behalf of the strikersoffered unconditional return to work. Some striking employees were told theirjobs had been filled or discontinued and have not since then been reinstated,others were offered but declined to accept other positions, some declined fullreinstatement or failed to report when such offer was made, and two were re-fused reemployment because of their alleged conduct on the picket line.The major issue is whether or not the strike was caused or prolonged by theRespondent's unfair labor practices in refusing to bargain.The Respondentconcedes, in effect, that upon this point rests its responsibility for reinstatingthe strikers.-- OLD LINE LIFE INSURANCE COMPANY OF AMERICAB. The refusal to bargain1.Theunit and majority507The complaint as amended alleges, the answer admits, and the Trial Ex-aminerfinds, that a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act consists of :-All employees at the home office of the Respondent, excluding officers,division heads, field representatives in the Life, Accident and Health De-partment and the Investment Department adjusters, secretaries to thepresident, vice president, secretary and/or senior assistant secretary, treas-urer, secretary in the Legal Department and all supervisory employees asdefined in the Act.The complaint alleges, the Respondent offered no evidence to the contrary,'and the Trial Examiner finds that at all times material the Union has been,and isnow, the exclusive bargaining representative of all employees in saidunit for the purposes of collective bargaining.2.Negotiations before the strikea.Jobevaluation planGeneral Counsel claims that before June 28 and on a number of subjects,properly within the scope of valid negotiations, the Respondent either refusedto bargain or by delaying tactics bargained in bad faith. Orderliness suggestsreview by subject matter.In the 1949-50 agreement, executed May 28, 1949, the Respondent bound itselfto undertake drafting a "clear cut definition of . . . work requirements," morebriefly termed a "job evaluation plan."On February 8, 1950, at a meetingwith the union committee, officials of the Respondent assured the employeespresent that the plan would be ready for submission by March 1 and would thenbe submitted to the Unions In its letter of February 28, proposing negotiations,the Union requested that this plan "be submitted to the Union at the time ofnegotiations for study in order that any differences or disagreements as to thecontent of the plan may be properly made a subject of collective bargaining."At the first negotiation meeting on March 22, however, no plan was submitted.Testimony of company officials is confused and contradictory as to the actualstatus of the plan at that time, and as to what explanations were given to theUnion.Arthur Saffert, official in charge of its preparation, testified : "We didhave the plan ready by March." If ready, as Saffert testified, it would followthat for some reason the Respondent withheld it from the Union, contrary to itsagreement.The more involved testimony of Vice-President Moore lends sup-port both to an inference that it was ready, and that it was still in preparation.At first he said, ". . . we explained in considerable detail the method thatwe had formulated for doing this kind of a job," and ". . . we had spent con-siderable time and study in picking out a plan that would be simple of under-2Majority representation was established at an election conducted in 1946.The Re-spondent concedes in its answer that the Union represented a majority until on or aboutOctober 6,1950.It claimed,but offered no convincing affirmative proof,that afterOctober 6 the Union did not represent a majority.SArthur Saffert, an official of the Respondent, testified that "we told them we woulddefinitely have a plan determined by the first of March and that progress was beingmade in regard to getting'job descriptions."Warren Moore, vice president,testifiedthat he told the Union"a committee...was presently working on it" and"we would-be only too happy"as soon as it was finished"to present it to the bargaining com-mittee for any suggestion they might have." 5O8DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding."Later, however,Moore said he told the Union that a special com-mittee was"working out this program," one night a week,and "was progressingas fast as it could."From the more credible testimony of J. P.McKinnon,spokesman for the Union,it is clear that the Union was given to believe that theplan was not completed,but was still in process.He testified:"They outlinedthe idea that they were exploring the possibilities of different types of plans."At this point McKinnon suggested that the Union help "formulate and develop?'the plan.The company flatly declined,but said that after the plan was formu-lated it would be submitted to the Union for "its examination."The Union voiced its concern about the long delay, then nearly a year after thecompany had agreed to submit a plan,stating that upon the company's dispositionof this matter and of a pension plan would largely depend its position as to arequest for a wage increase under a new contract.Saffert merely told the Unionhe could not say when the plan would be ready.The Union again brought up the subject at the April 5 meeting.No plan wassubmitted.According to McKinnon's credible testimony,"itwas just'gone overin about the same manner as it had been taken up in the March 22nd meeting."The subject was not discussed at the meetingsof April 14or 26, Moore beingabsent on the latter date.Nor did the company submit a plan or report prog-ress, so far as the record shows, at subsequent meetings on May 9 and 16 andon June 5 and 8. On June 19 the parties met with a United States conciliator.Among other items the union spokesman explained the status of the job evaluationplan dispute.Moore made no comment upon the subject.The strike began June 26. Although a variation of the proposed plan wasthe subject of negotiations during the strike,at no time before the strike didthe Respondent submit, as bound by the 1949-50 contract or as promised at theearly negotiation meetings, any job evaluation plan.In short,more than a year after-having signed a written agreement to prepareand submit an evaluation plan,the Respondent had failed to fulfill its obliga-tions.Although made plainly aware of the importance of the subject, andits bearing upon wages, the Respondent continuously evaded a responsibilitywhich it had incurred and had formally recognized in its contract.The Trial Examiner is convinced,and finds, that the Respondent failed tobargain in good faith on the subject of a job evaluation plan at all times ma-terial before June 26, 1950,the date of the strike.Specifically,it is found thatsuch refusal to bargain was first evidenced at the negotiating meeting of March22, 1950.b.Pension or retirement planAt the hearing counsel for the Respondent conceded that in 1947,1948, and1949, during annual contract'negotiations,theUnion unsuccessfully soughtchanges in a pension plan unilaterally set up by the Company in 1945. In itsinitial proposals for the 1950 negotiations,set out in its letter of February 28,the Union said :With the understanding that the Company is ready to submit a revisedpension plan,the Union wishes to reserve its right to discuss pension pro-visions at the time of collective bargaining negotiations and to recommendsuch changes,corrections,or requirements which may result from a studyof the plan.At the March 22 meeting the Union directly asked to take part in revising theplan;it specifically requested that vesting rights be, included in it and thatthe Union be permitted representation on the benefits committee.Under the-plan as drawn up and conducted by the Employer,the Union had no voice in, the OLD LINELIFE INSURANCE COMPANY OF AMERICA509selection of the one employee, appointed by the Employer, who served on thiscommittee, a function of the plan.Moore declined to consider any changes,claimingthat none would be made "because of the Federal legislation thatwas pending," by which he apparently meant possiblechanges in the SocialSecurity Act.The Respondent did not retreat from this position throughout subsequentnegotiations, untilafterthe strike had begun' It appears that on August 2 theCompany finally agreed (1) to incorporate the pension plan in any contract withthe Union, thereby, presumably making its provisions the subject of negotiations,and (2) to permit the Union to select an employee representative on the benefitscommittee.The TrialExaminerfinds no merit in the claim made in the Respondent'sbrief that "this matter was fairly bargained on."No convincing evidence wasoffered to lend validity to Moore's refusal to negotiate changes in the plan onMarch 22 and thereafter because of "pending" Federal legislation.On thecontrary, the Respondent's prompt agreement to certain changes, includingmakingthe plan a part of the contract, shortly after the strike began, points tothe lack of merit in its previously maintained position.The Trial Examiner concludes and finds that at all times from March 22 anduntil after the beginning of the strike on June 26, the Respondent refused tobargain in good faith concerning the pension or retirement plan.c.Promotions, job vacancies, and seniorityIn its letter-of February 28 the Union also proposed changes in the existingcontract "to provide'. . . adequate seniority provisions to promotions, transfers,terminations and reemployment" and to provide information to the Union as to"job openings as they occur" in order that union members might bid on them.The 1949 contract then in effect permitted the employer to decide such mattersunilaterally.At the first negotiating meeting on March 22, McKinnon specibeally asked that(1) a "job posting provision" be included in the new contract, and (2) a provisionbe included which would permit use of the grievance procedure on questions ofseniority in promotions.McKinnon's credible testimony further establishes, andthe Trial Examiner finds, that management in effect rejected such proposals andinsisted upon reserving to its own judgment. disposition of these matters. In-deed, in the Respondent's brief, it is conceded that "the Company wanted to con-tinue these clauses in effect,"-referring to the existing contractual provisionsfor the Employer's unilateral rights.The Respondent continued its stand at the next meeting on April 5. Nor did itretreat untilafterthe strike began, when, on August 2, it offered a provisionagreeing to "discuss" promotions and related matters with the Union.Eventhen, however, the Respondent declined to provide for arbitration of disputesarising from these subjects.The Respondent claims that "there was a good faith difference of opinion" onpermitting these subjects to be included in the grievance procedure.The Re-The TrialExaminerisunable to accept, as credible, Moore's testimony that theUnion agreed, on March 22, that "we should await the consummation of legislationbefore we attemptedany changesin the plan," or that on June 8 the Union said, it was"willing to waive further discussion" on the pension plan.Equally incredibleisMoore'stestimony that at the meeting with the United States conciliator, the latter was informedby the union spokesman that "all of the items had been elher tentativelydisposed of ortabled with the exception of salaries."The Union repeateditsoriginal demands asto the plan in its letter written 2 days after the strike began, and Moore admitted asa witness thatsome of thedemands weremet at a conference shortly afterthe strike began. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's attitude toward the problem, however, was more candidly expressedby,one of its spokesmen at the April 5 meeting, when he said that if the Unionwere brought into the picture it would result in more discord and griping, than ifmanagement exercised that right solely.The cited subjects have been found by the Board to be properly within thearea of collective bargaining. It is clear that here, as inGay Paree Undergarment.Company,91 NLRB 1363, the Respondent engaged in negotiations with a "pre-determination not to make any concession to the Union and to reserve to itselfthe unilateral power to decide" matters affecting earnings and promotions. Thisattitude manifests the negation of the collective bargaining envisaged by the Act.The Trial Examiner concludes and finds that at all times since March 22the Respondent has refused to bargain in good faith on promotions, job vacan-cies, and seniority 6d.Wage informationAt thenegotiating meeting of May 9 the Union first specifically asked theCompany for a complete and up-to-date list of employees,their hiring datesand salaries,classifications,and any merit increases or promotions 1received.McKinnon explainedthataccurate information on these points was necessaryto expedite bargaining.At this meetingcompany officials declined to providesuch a list, declaring that such information had been previously given to theUnion, periodically.At the nextmeeting, on May 16, however, the Companyagreed to furnish the desired list.Despite its agreement,the list was not forthcoming untilafterthe strikebegan,and then only in part.The Respondent offered no persuasive reasonfor this long delay in complying with its own agreement of May 16: Theinformation,covering about 60 employees,may reasonably be believed to havebeen readily available,from company records.When considered in thelight of theRespondent's other conduct during nego-tiations,this unreasonable delay possesses significance which perhaps wouldbe lacking if standing alone.Under the circumstances described above, theTrial Examiner is convinced, and finds, that the failure to provide the requestedinformation within a reasonable period,and before the strike,further demon-strated the Respondent's lack of good-faith bargaining.e.Final meetings before the strikeThe meeting of the parties on June 8 was devoted mainly to thequestion ofwages.Review in detail of the discussion on this point appears unnecessary.It is sufficient to note that there was no meeting of minds, but that proposalsand counterproposals were exchanged.The Union asked, and the Companydeclined, to submit the wage dispute to arbitration.At the close of the meetingthe Union specifically asked company spokesmen if they were prepared to makeany concession "on any of our proposals,"-clearly referring to all matterspreviously under negotiation, including wages.Company officials made plainthat no concession would be made.The Union then sought aid of the conciliation service.A conciliator wasapprised at a meeting on June 19 of the Company's position on each of theuniondemands as first outlined in its'original proposals of February28.Somediscussionfollowed, mainly on the question of wages. No agreement was reached.On June 26 about 60 employees in the unit of approximately 75 went onstrike.-5 The Trial Examiner finds the evidence insufficient to make findings on the question,related somewhat to the foregoing subjects, of the Union's requests as to meritincreases. OLD LINE LIFE INSURANCE COMPANY OF AMERICA511f.Conclusionsas tonature of strikeIt is General Counsel's contention that the strike was precipitated by theRespondent's unfair labor practices in refusing to bargain in good faith.Thepreponderance of evidence fully supports this contention.It has been found above that the Respondent first failed to bargain in goodfaith'on March 22 on the subject of a job evaluation plan; on that date andthereafter on the pension or retirement plan; on promotions, job vacancies,and seniority ; and on the providing of wage information.While the evidence shows that the wage dispute was prominently involved,and that the Union sought to obtain an economic goal as one purpose of thestrike, the courts have long agreed that an unfair labor practice strike does notrelinquish its character because an economic dispute exists.6The Trial Examiner concludes and finds that the strike of the Respondent'semployees beginning on June 26, 1950, was caused by the Respondent's unfairlabor practices, as above described'3.Refusal to reinstate strikersBy letter of November 28, 1950, the Union informed the Respondent that thestrike was being abandoned,and made anoffer on behalf of the strikers forunconditional return to work.On the basis of a stipulation of the parties, it isfoundthat the followingemployees were denied reinstatement on December 1, 1950, being told by theCompany that their jobshad been filled:Joseph CernigliaLouella HolmerLorraine KraemerEmily GrabowskiEugene ParryDolores RevolinskiRuth LaackDolores SchubertJoanne StewartAudrey RudeGloriette StichGeraldine DuffyOliver FoecklerIn view of the foregoing conclusion that the strike was caused by the Respond-ent's unfair labor practices, it is concluded and found that the foregoing 13employees were discriminatorily denied reinstatement on December 1, 1950.Stipulation of the parties also establishes that upon applying for reinstate-ment on December 1, the following employees were told that their positionshad been filled and wereno longeravailable to them.On the dates set oppositetheir names they were offered, but declined, full reinstatement :Margaret Fucile_________ December 4LoisMeyer------------- December 14ShirleyKline___________ December 5PatriciaBartsch________ December 4VirginiaBehling________ December 4Shirley Beek____________ December 5VirginiaRaduenz_______ December 13Since the Respondent refused to reinstate them upon application on December1, claiming their jobs had been filled but thereafter offered them full reinstate-ment, it is found that they were discriminatorily denied reemployment onlyfrom December 1 to the date each of them was offered reinstatement. It willbe recommended that they be made whole forlossof pay which may have beensuffered during the respectiveperiods.Similar stipulations establish that the following employees applied for, butON. L. R. B. v. Remington Rand, Inc.,304 U. S. 576.1In view of this conclusion, it appears unnecessary to review and make findings as tomeetings of the parties, looking toward a new contract; after the strikebegan.It issufficient tonote that on October,6, 1950, the Respondent formally notified the Unionthat it wasno-longer-recognized as the bargaining agent-for the employees. 512DECISIONSOF NATIONAL LABORRELATIONS BOARDpwere denied,reinstatementon December 1, on the ground that theirpositionshad been filled and were not open to them.On the dates set opposite their names,however, they were offered and acceptedreinstatement :PatriciaWren___________December 7JanePaulson_____________ December 4Donna Raduenz__________December5 Lois Renberg------ ------- December 4Joyce Winkelman------_ December 14As in the case of the employees named in the paragraphimmediatelyabove, it isfound that the above five employees were discriminatorily denied reinstatementfrom December 1 to the date of offer of full reinstatement. Back-pay recom-mendations will be made accordingly.As to three striking employees, General Counsel claims that although theywere offered reinstatement, it was not to the same or substantially equivalentpositions.As to Rosemary Pothour, upon applying for her job on December 1she was told that it was filled.On December 6 she was offered a job as typist-clerk, although at the time of the strike, and for some time before the strike,she had been a bookkeeper.Although the salary was the same, it is undisputedthat the bookkeeping job required more responsibility and that returning to thetasks of a typist-clerk would have been, in effect, a demotion. She declined toaccept the job offered., The Trial Examiner finds that Pothour was denied rein-statement to the same or substantially equivalent employment upon her applica-tion on December 1, and at all times thereafter.As toMayvis Lee,an addressograph operator before the strike, companyofficialstold her on December 1 that her job had been filled. On December 6 she was -offered a job as file clerk, at a lower salary. She declined the offer.The TrialExaminer finds that Lee was denied reinstatement to the same or substantiallyequivalent employment on December 1 and thereafter.As toJune Lueck,a policy writer before the strike, company officials told heron December 1 that her job had been filled.On December 26 she was offered ajob as a clerk-typist, a position which paid the same salary but which, accordingto Lueck, required a "little odd filing and some minor typing, whereas, the policywriters,we type the policies of the policy owners." She declined the offer.While this case is not without some doubt, the evidence in the record is insufficientto,support a finding that Lueck was not offered substantially equivalent employ-ment on December 26. It is found, however, that she was discriminatorily refusedreinstatement from December 1 to December 26.As toUnita Rogers,a clerk-typist before the strike, she was told on December 1that her job had been "eliminated," and was denied reinstatement. The Re-spondent offered no credible evidence to show that her position had, in fact,been eliminated.The Trial Examiner concludes and finds that Rogers wasdenied reinstatement, discriminatorily, on December 1.As toIrene VajarskyandTheresa Janikowslvt,the Respondent claims that theywere denied reinstatement on December 1 because Vice-President Moore had beeninformed that they had engaged in certain misconduct on the picket line.Moore'admitted that he did not witness any misconduct, nor did he question either ofthe employees on the matter. Admittedly his refusal to reinstate was basedentirely upon hearsay.His failure to make even a reasonable effort to ascertainfrom the two employees whether misconduct had in fact occurred deprives theRespondent's contention of merit. It is found that Vajarsky and Janikowskiwere discriminatorily denied reinstatement on December 1.4. Conclusions in generalThe TrialExaminer concludesMarch 22, 1950,has refused-to bargaincollectively with the Unionas the ex- OLD LINE LIFE INSURANCE COMPANY OF AMERICA513elusive representative of all employees in an appropriate unit; (2) by itsrefusal to bargain caused and prolonged the strike beginning on June 26; (3)on December 1 and thereafter discriminatorily refused reinstatement to em-ployees in the manner set forth in the section immediately above, to discourageunion activity and because they had engaged in concerted activities; and (4)by such conduct has interfered with, restrained, and coerced itsemployees inthe exercise of rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, in-timate, and substantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDY'Having found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take cer-tain affirmative action which will effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectivelywith the Union. It will therefore be recommended that the Respondent ceaseand desist therefrom, and also that upon request it bargain collectively withthe Union with respect to wages, hours, and other terms and conditions of em-ployment, and if understanding is reached embody such understanding in a signedcontract.It has been found that the Respondent has discriminated in regard to thehire and tenure of employment of certain employees. It will be recommendedthat the Respondent offer to the employees listed in Appendix A immediate andfull reinstatement to their fortner or substantially equivalent positions,' andmake them and the employees listed in Appendix B whole for any loss of paythey may have suffered as a result of the discrimination against them by pay-ment to each of them of a sum of money equal to that which he or she wouldhave earned as wages from December 1, 1950, to the date of offer of reinstate-ment for employees listed in Appendix A and for employees listed in Appendix Bto the date noted opposite the name of each.Loss of pay will be computed on thebasis of each separate calendar quarter or portion thereof during the period fromDecember 1, 1950, to the date of a proper offer of reinstatement. The quarterlyperiods, herein called quarters, shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deducting from a sumequal to that which each would normally have earned for each quarter or portionthereof, his net earnings,' if any, in other employment during that period. Eai w-ings in one particular quarter shall have no effect upon the back-pay liabilityfor any other quarter.10 In accordance with theWoolworthdecision, it will berecommended that the Respondent, upon reasonable request, make available tothe Board and its agents all records pertinent to an analysis of the amount dueas back pay.The unfair labor practices found reveal on the part of the Respondent such afundamental antipathy to the objectives of the Act as to justify an inference that8The Chase National Bank of the City of New York, an Juan, Puerto Rico, Blanch,65 NLRB 827. '9 Crossett Lumber Company,8 NLRB 440.11P.W. Woolworth Company,90 NLRB 289. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe commission of other unfair labor practices may be anticipated.The pre-ventive purposes of the Act may be frustrated unless the Respondent is requiredto take some affirmative action to dispel the threat.It will be recommended,therefore,that the Respondent cease and desist from in any manner interferingwith,restraining,or coercing its employees in the exercise of rights guaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Associated Unions of America, Insurance Employees Local 65, is a labor,organization within the meaning of Section 2 (5) of the Act.2.individuals named in Appendix A and Appendix B, attached hereto, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.3.All employees at the home office of the Respondent, excluding officers, divisionleads, field representatives in the life, accident, and health department and theinvestment department, adjusters, secretaries to the president, vice president,secretary and/or senior assistant secretary, treasurer, secretary in the legaldepartment, and all supervisory employees as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act. ,4.Associated Unions of America,Insurance Employees Local 65, was on March22, 1950, and at all times since then has been the exclusive representative withinthe meaning of Section 9 (a) of the Act of all employees in the aforesaid unitfor the purposes of collective bargaining.5.By refusing to bargain collectively with Associated Unions of America,Insurance Employees Local 65, as the exclusive bargaining representative of theemployees in the appropriate unit, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning-of Section 8,(a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[RecommendedOrder omitted from publication in this volume.]Appendix AJoseph CernigliaGeraldine DuffyOliver FoecklerEmily GrabowskiLouella HolmerLorraine KraemerRuth LaackEugene ParryDolores RevolinskiAudrey RudeDolores SchubertJoanne StewartRosemary PothourGloriette StichMayvis LeeUnita RogersIreneVajarskyTheresa Janikowski OLD LINE LIFE INSURANCE COMPANY OF AMERICA ' 515MargaretFucile_________ December 4Shirley Kline------------ December 5VirginiaBehling--------- December 4Virginia Raduenz________ December 13Lois Meyer-------------- December 14PatriciaBartsch --------- December 4Shirley Beek____________ December 5Appendix BPatriciaWren___________ December 7Donna Raduenz---- ------ December 5Joyce Winkelmann______- December 14Jane Paulson ------------ December 4Lois Rehberg ------------ December 4June Lueck--------------- December 26Appendix CNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist AssoCIATED UNIONS OF AMERICA,INSURANCEEMPLOYEES LOCAL 65, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized in Section8 (a) (3) of the Act.WE wuLL offer to the employees listed below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights or privileges previously enjoyed.Joseph CernigliaEmily GrabowskiRuth LaackAudrey RudeRosemary PothourUnita RogersGeraldine DuffyLouella HolmerEugene ParryWE Wmake wholeDolores SchubertGloriette StichIrene VajarskyOliver FoecklerLorraine KraemerDolores RevolinskiJoanne StewartMayvis LeeTheresa Janikowskithe employees named above and the employeesnamed below for any loss of pay suffered as a result of discrimination.Margaret FucileShirley KlineVirginia BehlingVirginia RaduenzLois MeyerPatricia BartschShirley BeckPatricia WrenDonna RaduenzJoyce WinkelmannJane PaulsonLois RehbergJune LueckWE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in thebargaining unitdescribed below with respect to rates of pay, hours of employment, or other 516 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is :All employees at the home office, excluding officers, division heads, fieldrepresentatives* in the life, accident, and health department and the invest-ment department, adjusters, secretaries to the president, vice president,secretary and/or senior assistant secretary, treasurer, secretary in the legaldepartment and all supervisory employees as defined in the Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization. We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of his membership in or activity on behalf of any suchlabor organization.OLD LINE LIFE INSURANCE COMPANY OF AMERICA,Employer.By --------------------------------------------------(Representative)(TitleDated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any othermaterial.REILEY'S STORES, INC.andLOCAL 429, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,AFL, PETITIONER.Cases Nos. 4-RM-80 and 4-RC-1258. Septem-ber X7,1951Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Harold X.Summers, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The labor organization involved claims to represent employeesof the Employer.2.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates in the Commonwealth of Pennsylvaniathree retail stores for the sale and servicing. of electrical appliances.During the 1950 calendar year, the Employer made purchases valuedat $353,951.60, of which $69,621.97 represented merchandise receiveddirectly from outside the Commonwealth, and $2'74,829.63 repre-sented merchandise which was received from sources inside, but which96 NLRB No. 75.